DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As noted in previous office action, present claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, “apply a bonding force on a bonding material placed on the contact surface”, “configured to urge the bonding tool into engagement with the bonding material” (claim 1) appear to be operational limitations. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. For instance, “bonding material” and “carriers having contact surfaces” are workpiece materials which do not structurally limit the claimed bonding apparatus.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7 and 12, limitation of “bonding force adjustment unit configured to adject the bonding force” is ambiguous because it is unclear what is meant by “to adject”? This term appears to be typo and should recite adjust the bonding force. Furthermore, it is confusing what is implied by “in response to the deformation of the bonding wire determined by the bonding force adjustment unit” (last two lines). Applicant’s original specification states that bonding wire deformation sensor determines deformation of the bonding wire, not the bonding force adjustment unit as instantly claimed.  The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the bonding force adjustment unit configured to adjust the bonding force applied by the bonding force generator in response to the deformation of the bonding wire.
With respect to claim 15, the added feature “the bonding tool adjustment unit” lacks sufficient antecedent basis and it is unclear what actual structure is implied by this unit. Moreover, it is ambiguous whether “bonding force adjustment unit” and “bonding tool adjustment unit” refer to two distinct units or the same unit? Examiner also notes that none of the figures point out the so-called bonding tool adjustment unit. Consequently, one would not the able to determine metes and bounds of the recited unit. The instant vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the bonding device having a camera and downstream image processing device and a bonding force adjustment unit operatively connected to the bonding force generator.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gillotti et al. (US 2020/0388589, hereafter “Gillotti”) in view of Zheng et al. (CN 101740427 A, see attached document).
Regarding claim 1, Gillotti discloses a bonding device for producing a bond connection on a carriers 106 (dies) fixed outside the bonding device and having a contact surface (die surfaces) for the bond connection (fig. 1A-1D), in different spatial directions with respect to the respective carrier, the bonding device comprising: a base body (part of head assembly 300- fig. 3) positionable adjacent the contact surface, a bonding tool 108 operatively connected and movable relative to the base body to apply a bonding force to a bonding material 112 (wire) placed on the contact surface of the carrier 106 to produce a material bond between the bonding material and the contact surface as the bond connection (fig. 1B-1D), and bonding device controlling unit 302  (computer- fig. 3, [0032]). The controlling computer connected to the bond head assembly including force sensor and z-axis motor in Gillotti (fig. 3) appears to be equivalent to bonding force generator. 
Gillotti discloses bonding force generator operatively connected to the bonding tool, but is silent concerning providing adjustable bonding force. However, such setup is known in the art. Zheng (also drawn to wire bonding device) discloses a bonding force generator 42 (voice coil motor- [0035]) and a force/pressure sensor 44 operatively connected to a bonding tool 16 (figs. 2-3, [0034]). Zheng teaches that the pressure sensor is coupled to the force generator motor 42, wherein measured force/pressure is fed back into the control system (force adjustment unit) and due to this feedback, the bonding force can be controlled more precisely, thereby providing position control and force/pressure control during wire bonding ([0035-0036], [0065]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bonding device of Gillotti to provide feedback-based force generator similar to Zheng because doing so would enable to control the bonding force more precisely, thereby improving bonding device efficiency. Examiner also points out that phrase “operatively connected” does not require a direct connection and can include other components along the connection.
As to claim 2, Gillotti discloses that the bonding device 100a is designed as a robot-guided device with a handle or coupling piece (linkage 300a- fig. 3) for connection to a robot arm on the base body. Examiner also maintains official notice with respect to using a robot guide since such guiding mechanism is conventional and within common knowledge of one of ordinary skill in the art. 
As to claim 3, Gillotti discloses that the bonding device is designed as wire bonding device, with bonding wire feeder 110 (fig. 1E) configured to feed a bonding wire 112 as a bonding material onto the contact surface of the respective carrier 106 (fig. 1A-1D), and an ultrasonic transducer 300a2 (fig. 3) mechanically connected to the bonding tool 108 to generate ultrasonic vibrations acting on the bonding tool [0032]. {01709478.DOC / }Response to Restriction Requirement U.S. Serial No. 16/919,570 Page 3 of 6
As to claim 4, Gillotti discloses a ball bonding device with: a bonding wire feeder 110 (fig. 1E) configured to feed a bonding wire 112 as a bonding material onto the contact surface of the respective carrier 106, and a wire melting device (not shown in figure) for melting a free end of the bonding wire to produce a bond ball 112a (fig. 1A, 2A; [0021]).  
As to claim 6, Gillotti discloses that the bonding device further comprises a position sensor 300a4 (fig. 3) for determining the spatial position of the direction of action of the bonding tool and a calculation unit (processor unit of computer) connected on its input side to the position sensor for the position-dependent calculation of the bonding force to be applied by the bonding force generating means [0032].  
As to claim 7, Gillotti discloses that the bonding device further comprises: a bonding wire deformation sensor 300a4 (z-axis position detector- fig. 3) for determining a deformation of the bonding wire under the effect of the bonding force (fig. 4- step 404a, [0035], [0040]). Zheng discloses a bonding force adjustment unit (feedback control unit) operatively connected to the bonding force generator and configured to adjust bonding force and thus, Gillotti as modified by Zheng above includes a bonding force adjustment unit (control unit). It would have been obvious to a person of ordinary skill in the art to connect the adjustment control system/unit with the bonding wire deformation sensor, force/pressure sensor and the bonding force generator in the combination of Gillotti & Zheng with the motivation of providing feedback arrangement to control the bonding force more precisely, thereby improving bonding device efficiency.
{01709478.DOC / }Response to Restriction RequirementU.S. Serial No. 16/919,570Page 4 of 6As to claim 8, Gillotti discloses that the bonding device includes a bonding force sensor 300a3 (fig. 3) for detecting the effective bonding force acting on the bonding material in a bonding step for monitoring or controlling the bonding process [0032].  Zheng also discloses force/pressure sensor 44 (figs. 2-3).
As to claim 12, Gillotti as modified by Zheng in claim 1 above includes a bonding force adjustment unit (feedback control unit) operatively connected to the bonding force generator, the bonding force adjustment unit configured to adjust the applied bonding force. Gillotti discloses a bonding force sensor 300a3 is operatively connected to a control computer 302 for providing an input signal for setting or adjusting the bonding force to be applied. It would have been obvious to a person of ordinary skill in the art to connect the adjustment control unit with the bonding force/pressure sensor and the bonding force generator in the combination of Gillotti & Zheng in order to provide feedback arrangement to control the bonding force more precisely, thereby improving bonding device efficiency.
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gillotti in view of Zheng as applied to claim 1 above, and further in view of Copperthite et al. (US 2020/0164460, hereafter “Copperthite”).
As to claim 9, Gillotti is silent as to a bonding tool stop provided in the base body. However, such feature is known in the art. Copperthite (also drawn to bonding device) discloses a base body 110 and a bonding tool 106 for producing bond connections on a carrier/substrate 104 (figs. 1A, 2A), wherein a bonding tool stop 112a-b (overtravel mechanism) is provided in the base body of the bonding device for presetting a defined initial position of the bonding tool after the positioning of the bonding device with respect to a contact surface of a carrier and before the bonding step [0026, 0029]. The block 112a and/or spring 112b of the overtravel mechanism acts to stop the bonding tool in the z-axis (fig. 1A). Copperthite teaches that the overtravel mechanism 112 is provided to minimize impact forces during bonding operations [0023]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a stop mechanism similar to Copperthite in the bonding device of Gillotti because doing so would improve control of the bonding tool movement in the z-axis and minimize impact forces during bonding operations. 
As to claims 10 and 13, Gillotti discloses that the bonding device includes a position sensor 300a4 (z-axis position detector- fig. 3) for detecting a path or position covered in the bonding step by the bonding tool [0032], wherein the position sensor is operatively connected to a control computer 302 for providing an input signal for setting or adjusting the bonding force to be applied. Gillotti as modified by Zheng in claim 1 above includes a bonding force adjustment unit connected to the sensor(s) and force generator. Accordingly, it would have been obvious to a person of ordinary skill in the art to connect the adjustment control unit with the position sensor and the bonding force generator in the combination of Gillotti & Zheng in order to provide feedback arrangement to control the bonding force more precisely, thereby improving bonding device efficiency.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gillotti in view of Zheng as applied to claim 1 above, and further in view of Kyomasu et al. (US 6449516, hereafter “Kyomasu”).
As to claim 15, Gillotti does not disclose the bonding device having a camera and downstream image processing device for recording an image of a bond site and of its surroundings for evaluation. However, such imaging technique is known in the art. Kyomasu (also directed to bonding apparatus) teaches it has been known to utilize camera for detecting the position of the bonding points/site on semiconductor device (fig. 1- camera 7; Background- col. 1, lines 11-20). Kyomasu teaches the bonding device having a camera 7 and downstream image processing device 22 for recording an image of a bond site and of its surroundings for evaluation & correction of offset and improving bonding accuracy (fig. 2; col. 3, lines 15-30; col. 4, line 65 thru col. 5, line 15). The offset correction encompasses comparison with a reference amount stored in the memory (col. 5, lines 1-15; 30-38). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a camera and image processing device in the bonding device of Gillotti with the motivation of recording images of bond site for evaluation and correction of offset, thereby improving bonding accuracy as suggested by Kyomasu. Thus, Gillotti & Zheng as modified by Kyomasu includes a camera and downstream image processing device configured to record an image of a bond site and of its surroundings for evaluating the recorded image with respect to a comparison image stored in an image storage unit.

Response to Amendment and Arguments
Applicant’s arguments with respect to recently amended claims have been considered but are moot because the new grounds of rejection(s) does not solely rely on the Gillotti reference applied in the prior rejection for any the matter specifically challenged in the arguments. Examiner also points out that few dependent claims still remain indefinite in scope and require correction. Applicant is suggested to capture the arrangement of multiple sensors and their exact respective connections within the bonding device (as shown in fig. 1) in order to structurally differentiate from prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735